  Case 1:20-cv-00404-MN Document 20 Filed 01/15/21 Page 1 of 4 PageID #: 296




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

TOM HUSSEY PHOTOGRAPHY, LLC,

                Plaintiff,
         v.                                          C.A. No. 20-404-MN

BDG MEDIA, INC.,

                Defendant.


                    PLAINTIFF’S MOTION PURSUANT TO
     RULE 59(e) TO ALTER AND/OR AMEND THE JUDGMENT OF DISMISSAL

         Plaintiff Tom Hussey Photography, LLC (“Plaintiff”), pursuant to Federal Rule of Civil

Procedure 59(e) hereby moves to alter or amend the Court’s Memorandum Opinion (D.I. 18) and

Order (D.I. 19) dated December 18, 2020 to expressly permit an amended pleading as discussed

below.

                                        INTRODUCTION

         Plaintiff Tom Hussey Photography, LLC (“Plaintiff”) is in receipt of the Court’s

Memorandum Opinion (D.I. 18) and Order (D.I. 19) dated December 18, 2020, which ruled on the

Defendant BDG Media, Inc.’s (“Defendant”) Motion to Dismiss (D.I. 9).                 Although the

Memorandum Opinion contemplates Plaintiff filing an amended complaint (D.I. 18 at 6, n.3) and

the Order dismisses Plaintiff’s Complaint “without prejudice” (D.I. 19 at 1), Plaintiff submits that

neither the Memorandum Opinion nor the Order squarely addresses whether leave to file an

amended pleading is permitted. Accordingly, Plaintiff respectfully requests that the Order be

altered and/or amended pursuant to Fed. R. Civ. P. 59(e) to expressly permit Plaintiff to file within

30 days an amended pleading pursuant to Fed. R. Civ. P. 15(a) and the procedure set forth in the

Court’s form scheduling order.
     Case 1:20-cv-00404-MN Document 20 Filed 01/15/21 Page 2 of 4 PageID #: 297




                                         ARGUMENT

I.       Legal Standard

         Rule 59(e) “provides a plaintiff with a ‘window in which to seek to reopen the judgment

and amend the complaint.’” Takeda Pharm. U.S.A., Inc. v. W.-Ward Pharm. Corp., 2016 WL

7230504, at *1 (D. Del. Dec. 14, 2016) (quoting Fletcher–Harlee Corp. v. Pote Concrete

Contractors, Inc., 482 F.3d 247, 253 (3d Cir. 2007)). “When a plaintiff files a Rule 59(e) motion

accompanied by a Rule 15(a) motion after the dismissal of a complaint under Rule 12(b)(6), ‘the

appropriate manner to dispose of this issue is to consider the motions together and determine what

outcome is permitted by consideration of the Rule 15(a) factors.’” Takeda Pharmaceuticals, 2016

WL 7230504, at *1 (quoting Burtch v. Milberg Factors, Inc., 662 F.3d 212, 231 (3d Cir. 2011)).1

         Rule 15(a) “embodies the liberal pleading philosophy of the federal rules” and permits

amended of a complaint “once as a matter of right and afterward by leave of the court, which is to

be freely granted.” Adams v. Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984); id. at 867–89; see also

Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000).          The Third Circuit regularly permits

amendment of a dismissed complaint when the dismissal was without prejudice. See, e.g., A.S. ex

rel. Miller v. SmithKline Beecham Corp., 769 F.3d 204, 214 (3d Cir. 2014) (noting cases where an

amended complaint was allowed to relate back to a timely, yet dismissed, complaint when the

complaint was dismissed without prejudice).

II.      Plaintiff Should be Granted Leave to File an Amended Complaint

         The Memorandum Opinion (and Order) dismissed Plaintiff’s complaint “without

prejudice,” and contemplates, but does not squarely address an amended pleading. Amendment



1
 Plaintiff will file a separate Motion for Leave to Amend pursuant to Fed. R. Civ. P. 15(a) and the
procedure set forth in the Court’s form scheduling order.



                                                2
  Case 1:20-cv-00404-MN Document 20 Filed 01/15/21 Page 3 of 4 PageID #: 298




of the Court’s Order to expressly permit Plaintiff to file an amendment, as opposed to the Order’s

current dismissal without prejudice language, is important to protect Plaintiff against the clocks

running on Plaintiff’s time to file a notice of appeal and underlying statute of limitations.

       It is common for the Court to allow amendment of a dismissed complaint when the

underlying dismissal occurred without prejudice. See SmithKline Beecham Corp., 769 F.3d at 214

(noting example cases). This authority provides the basis for permitting leave to amend in this

case, where it cannot be said that such amendment would be per se futile.

       Plaintiff’s proposed Amended Complaint would not be futile. In its ruling dismissing

Plaintiff’s Complaint without prejudice, the Court determined that Plaintiff did not adequately set

forth the factual grounds for its claim that Defendant directly infringed Plaintiff’s Copyrighted

Works (the nine images identified and defined in the Complaint). Plaintiff’s proposed Amended

Complaint addresses that ruling by adding specific factual allegations identifying the actions by

the Defendant that Plaintiff contends constitute the grounds in support of its claim that Defendant

directly infringed Plaintiff’s exclusive copyrights by creating copies of, publicly displaying and

distributing Plaintiff’s Copyrighted Works without license or other permission. As noted above,

Plaintiff anticipates filing a separate Motion for Leave to Amend pursuant to Fed. R. Civ. P. 15(a)

and the procedure set forth in the Court’s form scheduling order.

       Given that Plaintiff’s anticipated Amended Complaint shall address the lack of factual

allegations relied upon by the Court in its Memorandum Opinion (D.I. 18) and Order (D.I. 19), the

anticipated amendment is not futile and Plaintiff requests that the Memorandum Opinion and Order

be amended to express that the Court’s dismissal without prejudice of the Complaint is subject to

Plaintiff being permitted to seek leave to amend the Complaint within 30 days of the entry of the

Order, pursuant to Rule 15(a) and the procedure set forth in the Court’s form scheduling order.




                                                  3
 Case 1:20-cv-00404-MN Document 20 Filed 01/15/21 Page 4 of 4 PageID #: 299




Dated: January 15, 2021                  Respectfully Submitted

                                         DUANE MORRIS LLP


                                           /s/ Mackenzie M. Wrobel
                                         Mackenzie M. Wrobel (#6088)
                                         222 Delaware Avenue, Suite 1600
                                         Wilmington, DE 19801-1659
                                         Tel: (302) 657-4900
                                         mmwrobel@duanemorris.com

                                         and

                                         Steven M. Cowley
                                         (admitted pro hac vice)
                                         100 High Street, Suite 2400
                                         Boston, MA 02110-1724
                                         Tel.: (857) 488-4261
                                         smcowley@duanemorris.com
                                         Attorneys for Plaintiff Tom Hussey
                                         Photography, LLC




                                     4
